Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.20 State of Delaware Secretary of State Division of Corporations Delivered 10:51 AM 07/22/2008 FILED 10:51 AM 07/22/2008 SRV 080805128  4158433 FILE RESTATED CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST III THIS RESTATED CERTIFICATE OF TRUST is being duly executed and filed by Wilmington Trust Company, a Delaware banking corporation, and Frances B. Jones and Christopher L. Henson, each an individual, as trustees, in accordance with the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the Act) to amend and restate the original certificate of trust filed May 12, 2006 of BB&T Capital Trust III (the Trust), to change the name of the Trust. The original certificate of trust is hereby amended and restated as follows: 1. NAME. The name of the Trust is BB&T Capital Trust V. 2. DELAWARE TRUSTEE. The name and business address of the trustee of the Trust in the State of Delaware is Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3. EFFECTIVE DATE. This Restated Certificate of Trust shall be effective upon filing. IN WITNESS WHEREOF, the undersigned have executed this Restated Certificate of Trust in accordance with Section 3811(a)(2) of the Act. WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee By: /s/ Erik E. Overcash Name: Erik E. Overcash Title: Authorized Signer Assistant Vice President Frances B. Jones, not in her individual capacity but solely as Trustee Christopher L. Henson, not in his individual capacity but solely as Trustee RESTATED CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST III THIS RESTATED CERTIFICATE OF TRUST is being duly executed and filed by Wilmington Trust Company, a Delaware banking corporation, and Frances B. Jones and Christopher L. Henson, each an individual, as trustees, in accordance with the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the Act) to amend and restate the original certificate of trust filed May 12, 2006 of BB&T Capital Trust III (the Trust), to change the name of the Trust. The original certificate of trust is hereby amended and restated as follows: 1. NAME. The name of the Trust is BB&T Capital Trust V. 2. DELAWARE TRUSTEE. The name and business address of the trustee of the Trust in the State of Delaware is Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3. EFFECTIVE DATE. This Restated Certificate of Trust shall be effective upon filing. IN WITNESS WHEREOF, the undersigned have executed this Restated Certificate of Trust in accordance with Section 3811(a)(2) of the Act. WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee By: Name: Title: Authorized Signer /s/ Frances B. Jones Frances B. Jones, not in her individual capacity but solely as Trustee /s/ Christopher L. Henson Christopher L. Henson, not in his individual capacity but solely as Trustee
